                                                           Case 2:19-cv-00328-JAM-DB Document 79 Filed 04/17/20 Page 1 of 1


                                                       1

                                                       2

                                                       3

                                                       4

                                                       5                                 UNITED STATES DISTRICT COURT
                                                       6                                EASTERN DISTRICT OF CALIFORNIA
                                                       7

                                                       8   JAMES REID and                             )     No. 2:19-cv-00328-JAM-DB
                                                           CANDICE REID,                              )
                                                       9                                              )     ORDER GRANTING PARTIES’ DISMISSAL
                                                                                                      )     WITH PREJUDICE OF ANY ASBESTOS
                                                      10                  Plaintiffs,                 )     EXPOSURE CLAIMS ON OR AFTER
                                                                                                      )     DECEMBER 5, 1980 FROM DEFENDANT
                                                      11   vs.                                        )     FLOWSERVE US INC., solely as successor to
                      NOVATO, CALIFORNIA 94948-6169
BRAYTONPURCELL LLP




                                                                                                      )     Edward Valves, Inc.
                        222 RUSH LANDING ROAD




                                                      12
                          ATTORNEYS AT LAW




                                                           CRANE CO., et al.,                         )
                              (415) 898-1555
                              P O BOX 6169




                                                                                                      )
                                                      13                                              )
                                                                          Defendants.
                                                                                                      )
                                                      14

                                                      15

                                                      16          PURSUANT TO STIPULATION, IT IS SO ORDERED. All allegations, if any, related

                                                      17   to exposure to asbestos on or after December 5, 1980 as to Defendant FLOWSERVE US INC.,
                                                      18
                                                           solely as successor to Edward Valves, Inc. are hereby dismissed with prejudice.
                                                      19

                                                      20

                                                      21   Dated: April 16, 2020                          /s/ John A. Mendez____________
                                                                                                          John A. Mendez
                                                      22                                                  United States District Court Judge

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                               1
                                                           ORDER GRANTING PARTIES’ DISMISSAL WITH PREJUDICE OF ANY ASBESTOS EXPOSURE CLAIMS ON OR AFTER
                                                           DECEMBER 5, 1980 FROM DEFENDANT FLOWSERVE US INC., solely as successor to Edward Valves, Inc.
